Citation Nr: 1700877	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-32 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent since May 31, 2006, for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from February 1998 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Chicago, Illinois, Regional Office (RO). The Veteran was scheduled for a May 2012 videoconference hearing but the record reflects that he did not appear for the hearing. His hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016). In July 2012, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's lumbar spine disorder has been shown to be manifested by no more than constant pain, a burning sensation, tenderness, stiffness, inability to walk more than one block, stand for more than eight minutes, or sit for more than five minutes, muscle spasms and tightness, inability to do any significant amount of heavy lifting, difficulty sleeping, joint pain and fatigue, a need to frequently crack or pop his back, a normal gait, no limping, no neurological deficits, right and left lateral flexion to 17 degrees each with pain, right and left lateral rotation to 30 degrees each with pain, extension to 20 degrees with pain, forward flexion to 60 degrees with pain, and diagnoses of DDD, moderate facet joint disease, and early endplate deformity.

2.  The Veteran's service-connected lumbar spine disorder does not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for lumbosacral strain since May 31, 2006, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2006 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2006 notice was issued to the Veteran prior to the February 2007 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. The Veteran has been afforded adequate VA examinations for compensation purposes and the examination reports are of record. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5237 provides ratings for lumbosacral strain. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

There are also several relevant note provisions associated with Diagnostic Code 5237. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In December 2006, the Veteran was afforded a VA examination. The Veteran reported continuous daily pain, worsened by walking one block, standing for eight minutes or more, or sitting for more than five minutes. The examiner reported that the Veteran's movement was uncomfortable and that he was able to lift and carry without limitation for short periods of time. The Veteran had spasms and tightness in his lower back which lasted for approximately 10 minutes and occurred approximately every three days. The examiner noted that the Veteran shifted his weight toward his right side when walking but did not actually have a limp. On examination, the Veteran exhibited right and left lateral flexion to 17 degrees each with pain, right and left lateral rotation to 65 degrees each, extension to 20 degrees with pain, and flexion to 80 degrees with pain. The examiner noted that his ranges of motion during passive, active, and three repetitive motions were all the same and that no additional functional limitation due to pain, weakness, fatigue, incoordination, or flare-ups was noted. He had no incapacitating episodes and exhibited no neurological effects.

In his February 2008 notice of disagreement (NOD), the Veteran wrote that he had continued back pain which prevented him from finding long-term employment. 

In December 2011, the Veteran was afforded a VA examination. The Veteran reported back pain with prolonged sitting or standing, that he could not do any significant amount of heavy lifting, that he was able to do upper body workouts but not any significant leg workouts, that he had no neurological deficits, that he had no incapacitating episodes, and that he required no assistive device for ambulation. On examination, the Veteran exhibited forward flexion to 60 degrees with pain, extension to 20 degrees with pain, right and left flexion to 30 degrees or greater with pain, and right and left lateral rotation to 30 degrees or greater with pain. The ranges of motion during passive, active, and three repetitive motions were the same, there was no loss of function with use due to pain, weakness, fatigue, incoordination, or flare-ups, no neurological effects, no incapacitating episodes, and no radiation of pain. The Veteran was able to stand without painful limitation, walked with a normal gait, was able to do toe and heel raises without painful limitation, had tenderness to palpation, no muscle spasms, intact bilateral motor function, and no evidence of any radicular symptoms. An X-ray study was normal. The impression was that the Veteran had a normal thoracolumbar spine. The examiner indicated that the Veteran's back disability did not impact his ability to work, but noted that the Veteran reported that he could not work.

Private treatment records state that the Veteran was treated with acupuncture for back pain and stiffness between February and April 2015. A March 2015 VA treatment record states that the Veteran complained of back pain that involved a burning sensation and caused him to wake up 1-2 times per night and caused anxiety and sweating. Popping his back helped the pain and he needed to pop his back every couple of minutes during the day. He was diagnosed with mild degenerative disc disease (DDD), moderate facet joint disease, and early endplate deformity.

In September 2015, the Veteran was afforded a VA muscle injuries examination for his back disorder. The Veteran reported that he had back pain that felt like a burning sensation which was causing difficulty sleeping. The examiner noted that the Veteran sat for over an hour without any evidence of pain or discomfort, had a normal gait and no limp, and exhibited no pain while walking. The examiner opined that the Veteran did not have a back muscle injury or chronic lumbosacral strain caused by service. 

However, the opinion is not factually informed because the examiner stated that the Veteran did not begin reporting chronic back pain until January 2015, one day before filing his claim. As the back disorder has been service connected since November 2001, it is clear that the examiner did not adequately review the file and, therefore, this examination is of low probative value.

An October 2015 VA treatment record states that the Veteran had complaints of constant back pain, frequently needing to crack his back, a burning sensation, shooting pain into his hamstrings, and difficulty sleeping. On examination, he exhibited muscle spasms, tightness, and tenderness, but no neurological deficits. 

In April 2016, the Veteran was afforded a VA thoracolumbar spine examination. The Veteran reported back pain at the level of an 8-8.5 out of 10, an inability to sit for extended periods of time, an inflamed and burning sensation, and difficulty sleeping. The examiner noted that the Veteran sat for an extended period of time in the waiting room and the examination room and exhibited no objective evidence of distress or pain. The Veteran reported no flare-ups but daily pain. On examination, the Veteran exhibited normal range of motion, no evidence of pain with weight bearing, no muscle spasms, no localized tenderness or pain on palpation, no further functional loss on repeated use, no muscle atrophy, a normal gait, and no signs of radiculopathy. An X-ray study conveyed that the Veteran had arthritis. The examiner again stated that the Veteran did not have a current diagnosis of or any radiographic evidence of a lumbosacral strain. The examiner opined that the Veteran's lumbar spine disorder did not impact his ability to work because, in the examiner's opinion, the Veteran did not have a current diagnosis of lumbosacral strain.

During the period on appeal, the Veteran's lumbar spine disorder has been shown to be manifested by no more than constant pain, a burning sensation, tenderness, stiffness, inability to walk more than one block, stand for more than eight minutes, or sit for more than five minutes, muscle spasms and tightness, inability to do any significant amount of heavy lifting, difficulty sleeping, joint pain and fatigue, a need to frequently crack or pop his back, a normal gait, no limping, no neurological deficits, right and left lateral flexion to 17 degrees each with pain, right and left lateral rotation to 30 degrees each with pain, extension to 20 degrees with pain, forward flexion to 60 degrees with pain, and diagnoses of DDD, moderate facet joint disease, and early endplate deformity. 

Given these facts, the Board finds that a 20 percent rating most closely approximates the Veteran's lumbar spine limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). An evaluation in excess of 20 percent is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned. Specifically, while the Veteran has complained of pain; a burning sensation; an inability to sit, stand, or walk for prolonged periods of time; a need to crack or pop his back frequently; and an inability to do heavy lifting, the evidence does not indicate that these symptoms limit his ability to function to the point necessary for a higher rating.

Additionally, the Veteran contends that his lumbar spine disorder caused his feet to hurt. A June 2006 VA podiatry treatment record, however, states that the Veteran had hammertoe deformities of his second, third, and fourth toes on his left foot, and that he had sclerosis at the distal tip of the third toe distal phalanx and that his right foot was normal. At his December 2011 VA examination, the Veteran reported that he had been provided with shoe inserts by a podiatrist but that the Veteran reported this did not decrease his symptoms. As stated above, despite this complaint, the Veteran was able to do toe and heel raises without painful limitation, had intact bilateral motor function, and had no evidence of any radicular symptoms. 

In April 2016, the Veteran was afforded a VA foot conditions examination. The examiner stated that the Veteran was diagnosed with bilateral plantar fasciitis in 1976 and opined that the Veteran's foot disorders were not caused or aggravated by the Veteran's lumbar spine disorder. Based on the foregoing evidence, the Board finds that the Veteran's bilateral foot disabilities are not objective neurologic abnormalities associated with the Veteran's service-connected lumbar spine disorder and, therefore, do not require a separate rating. 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the back including limitation of motion. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2016). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b) (2016).

The Veteran's lumbosacral strain is service connected at 20 percent, anxiety disorder at 30 percent, and has noncompensable ratings for tinnitus and maxillary sinus pneumatization. He does not meet the schedular requirements for TDIU. 
38 C.F.R. § 4.16(a).

Referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is not warranted because the Veteran's lumbar spine disability has not been shown to be of sufficient severity to render him unemployable.  38 C.F.R. § 4.16(b). The Veteran has repeatedly alleged that he cannot work due to his lumbar spine disorder. VA examiners have repeatedly stated that his lumbar spine disorder does not prevent him from obtaining or maintaining employment. A March 2015 VA Vocational Rehabilitation assessment determined that the Veteran had a serious employment handicap due to his service-connected disabilities, but that it was feasible for him to achieve his vocational goals and that he had the ability to be employable. 


ORDER

A rating of 20 percent since May 31, 2006, for lumbosacral strain is granted.

TDIU is denied.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


